Speer, Justice.
[Hughes was the tenant of Price, living upon the rented premises. Mrs. Hughes, the wife of the former, made application for a homestead and exemption of personalty, pending the setting apart of which, the landlord levied a distress warrant upon a certain wagon which was included in the schedule of personalty. The homestead and ex-*740emptiou was granted in due form, and the question whether the wagon was subject to levy and sale under the distress warrant, was submitted to the judge without a jury, the landlord relying upon the cases in 41 Ga., 622; 44 Id,, 600, and 48 Id., 338. The court held that the property was not subject to the landlord’s distress warrant, being disconnected from the rented premises. Plaintiff excepted.]